DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a 371 of PCT/AU2018/051040 filed 09/21/2018, claiming priority to AUSTRALIA 2017903857 filed 09/22/2017.

Status of Claims
Claims 1-2,4-16,18-21 and 23-42 are pending. 
Claims 1-2,4-12,14-15 and 19 are under examination, based upon elected with traverse Group I, non-elected Group II as detailed in the non-final office action, as well as BGP-15 and propranolol
Claims 13,16,18,20-21 and 23-42 are withdrawn.

Response to Arguments
Applicant's arguments filed April 13 2022 have been fully considered but they are not persuasive, see below office action below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7, 8, 14, 15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stanger "The Effect of Catecholamines and Their Antagonists on the Fertilization of Cumulus-Free Mouse Ova In Vitro at a Suboptimal Spermatozoal Density" Gamete Research (1983) Vol. 7 No.2, pages 111 to 122. 
The invention is a method of improving quality of sperm (alternatively in a subject), the method comprising exposing the sperm or subject to BGP-15 and/or a derivative thereof and thereby improving the quality of the sperm, see claims 1 and 19.
Claim 2 is directed to BGP-15 or a derivative.
In terms of claim interpretation, claims 1, 2 and 19 will encompass embodiments where the sperm is exposed to BGP-15 or a derivative.
While Applicant’s response had deleted the term propranolol from the examined claims, the claims are nonetheless directed to derivatives of BGP-15, which as expressly recited in the specification includes propranolol, see page 12 paragraph 58.

    PNG
    media_image1.png
    192
    838
    media_image1.png
    Greyscale

Accordingly, as the claims are still directed towards derivatives of BGP-15, which by definition includes propranolol, prior art discloses propranolol will anticipate the claims.
Regarding claims 1, 2 and 19, Stanger discloses a method of improving sperm quality, where propranolol caused a dramatic stimulation in the fertilization rate of sperm in both the presence and absence of catecholamines, see page 114 bridging to page 116. See also Tables 1-2. Regarding claims 1, 2 and 19, Stanger discloses that ova fertilized in the presence of 10 µM propranolol were penetrated by spermatozoa that was hindered in some manner, see page 116, second full paragraph. Table 4 of Stanger indicates that propranolol added immediately before ova addition resulted in a maximal response, see page 116.  
Regarding Claim 4 directed to wherein the quality of the sperm comprises fertilization capacity, Stanger teaches increases fertilization capacity as noted above, see page 114-116 and Tables 1-2.  See abstract where Stanger teaches improved sperm capacitance being achieved.
Regarding claim 5, wherein the fertilization capacity comprises ability to fertilize an oocyte and/or developmental competence of an embryo produced from the sperm, Stanger discloses that ova fertilized in the presence of 10 µM propranolol were penetrated by spermatozoa that was hindered in some manner, see page 116, second full paragraph. Table 4 of Stanger indicates that propranolol added immediately before ova addition resulted in a maximal response, see page 116. 
Regarding claim 7 where the sperm is in vitro, Stanger discloses the sperm were in vitro, see Materials and Methods starting at page 112, in particular page 113, last full paragraph.
Regarding claim 8 wherein the sperm is exposed to the BGP-15 and/or a derivative (propranolol) thereof for a time of one hour or less, Stanger discloses propranolol (10 µM) was added to spermatozoa previously preincubated for 1 hr at 2 x 105 sperm/ml. 
Claim 14 is a method of treating a subject to improve sperm quality, the method comprising administering to the subject to an effective amount of BGP-15 and/or a derivative thereof and thereby improving sperm quality in the subject.
Claim 15 is a method of treating reduced sperm quality in a subject, the method comprising administering to the subject an effective amount of BGP-15 and/or a derivative thereof and thereby treating the subject.
Claim 19 is a method of treating a subject to improve sperm quality, the method comprising administering to the subject a pharmaceutical composition comprising an effective amount of BGP-15 and/or a derivative thereof 
Claims 14, 15 and 19 are interpreted to include subjects such as the sperm itself.
It is noted that pending Claims 1, 2, etc. and paragraph 197-198, all disclose methods of exposing sperm to a BGP-15, or derivative such as propranolol.  Accordingly, claims 14, 15 and 19 are interpreted to include embodiments where the sperm itself is the subject.  As noted above, Stanger discloses various methods to expose sperm to the BGP-15 derivative, propranolol, to improve sperm quality, see above. As noted above, the claims are still directed to derivatives of BGP-15, where the specification defines the derivatives are defined to include propranolol. 
Accordingly, the claimed invention is anticipated by the cited prior art. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4, 5, 7, 13-14, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Spinaci et al. Immunolocalization of heat shock protein 70 (Hsp 70) in boar spermatozoa and its role during fertilization, Mol Reprod Dev 2005 Dec;72(4):534-41
in view of US 20190201389 A1, where the priority to date under first inventor to file provisions of the AIA  (public use) is April 10, 2017, filing of the PCT or April 13, 2016 (earliest foreign priority filing Denmark PA 2016 70233), i.e. first public use.
In terms of claim interpretation, it noted that claims 1, 2 and 19 will encompass embodiments where the sperm is exposed to either BGP-15 or derivatives thereof.
The invention is a method of improving quality of sperm, the method comprising exposing the sperm to BGP-15 and/or a derivative thereof and thereby improving the quality of the sperm, see claims 1 and 19.
Claim 2 is directed to BGP-15 or a derivative such as propranolol, based off the specification’s definition of derivative at paragraph 58.
Claim 19 is directed to treating a subject to a pharmaceutical composition comprising BGP-15 or a derivative, including propranolol, see paragraph 58.
Regarding claims 1, 2 and 19 and the limitations of improving quality of sperm, Spinaci discloses that heat shock protein 70 (Hsp70) is present on boar sperm with a dynamic redistribution as the sperm undergoes capacitation (the maturation of sperm required to render them able to fertilize an egg/oocyte) and acrosome reaction (related to the penetration of the sperm thru the zona pellucida of the egg) and suggest an important role of this protein during porcine gamete interaction, see abstract.
Spinaci teaches that Hsp70 is
present on boar sperm with a dynamic redistribution
Spinaci teaches that Hsp70 is present on boar sperm with a dynamic redistribution as the sperm under capacitation, see page 538 bridging to page 539. Spinaci teaches that Hsp70 and its redistribution that during induced capacitation, Hsp70 undergoes lateral migration and rearrangement, see page 539, 2nd column. 
Spinaci teaches that Hsp70 antiserum impairs the in vitro fertilization of pig oocytes and suggest an involvement of sperm Hsp70 during sperm-oocyte interaction and in particular during gamete membrane fusion, see page 540, col 2, 2nd paragraph.
Accordingly, one of skill in the art would be motivated to look towards Hsp70 inducer drugs in order to improve sperm quality as it fertilizes an egg, especially as it is known that antiHsp70 serum inhibits fertilization.
While Spinaci discloses the role of Hsp70 in improving sperm quality (capacitation and acrosome reaction), it does not teach BGP-15 to be administered to a subject.
To address this, US Pub 389 discloses that the small molecule, BGP-15 is a known inducer of Hsp70, see paragraph 13. See also paragraph 53, BGP-15 is taught to be a bioactive agent to increase intracellular concentration and/or activity of one or more heat shock proteins, including Hsp70, a hydroxylamine derivative as per paragraphs 147-148. In fact, BGP-15 is an Hsp70 inducer of choice as it is specifically claimed in claim 20. 
Regarding claims 1, 2 and 19, US Pub 389 discloses that its bioactive compounds (for example Hsp70 inducers, such as BGP-15) are administered as pharmaceutical compositions, which are known to be administered to individuals in need, see paragraphs 222-224.
The rationale to arrive at a finding of obviousness are the prior art elements (BGP-15 is a Hsp70 inducers) according to known methods (as per Spinaci, where Hsp70 presence is known to play a role in sperm quality (capacitation and acrosome), where antiserum Hsp70 actually decreases fertilization) to predictably arrive at the claimed invention.
Regarding Claim 4 wherein the quality of the sperm comprises fertilization capacity, as discussed above, Spinaci notes the role that Hsp70 plays in sperm capacitance, where US Pub 389 discloses BGP-15 as an Hsp70 inducer, see above.
Regarding claim 5, wherein the fertilization capacity comprises ability to fertilize an oocyte and/or developmental competence of an embryo produced from the sperm, Spinaci discloses that heat shock protein 70, Hsp70 is present on boar sperm with a dynamic redistribution as the sperm undergoes capacitation (the maturation of sperm required to render them able to fertilize an egg/oocyte)  and acrosome reaction (related to the penetration of the sperm thru the zona pellucida of the egg)  and suggest an important role of this protein during porcine gamete interaction, see abstract.
Spinaci teaches that Hsp70 is
present on boar sperm with a dynamic redistribution
Spinaci teaches that Hsp70 is present on boar sperm with a dynamic redistribution as the sperm under capacitation, see page 538 bridging to page 539. Spinaci teaches that Hsp70 and its redistribution that during induced capacitation, Hsp70 undergoes lateral migration and rearrangement, see page 539, 2nd column. 
Spinaci teaches that Hsp70 antiserum impairs the in vitro fertilization of pig oocytes and suggest an involvement of sperm Hsp70 during sperm-oocyte interaction and in particular during gamete membrane fusion, see page 540, col 2, 2nd paragraph.
Accordingly, one of skill in the art would be motivated to look towards Hsp70 inducer drugs in order to improve sperm quality as it fertilizes an egg, especially as it is known that antiHsp70 serum inhibits fertilization.
While Spinaci discloses the role of Hsp70 in improving sperm quality (capacitation and acrosome reaction), it does not teach BGP-15 to be administered to a subject.
To address this, US Pub 389 discloses that the small molecule, BGP-15 is a known inducer of Hsp70, see paragraph 13. See also paragraph 53 BGP-15 is taught to be a bioactive agent to increase intracellular concentration and/or activity of one or more heat shock proteins, including Hsp70, a hydroxylamine derivative as per paragraphs 147-148. In fact, BGP-15 is an Hsp70 inducer of choice as it is specifically claimed in claim 20. Regarding claim 5, US Pub 949 discloses that its bioactive compounds (for example Hsp90 inducers, such as BGP-15) are administered as pharmaceutical compositions, which are known to be administered to individuals in need, see paragraphs 222-224. 6-10, 12, 14, 15
Regarding claim 7 wherein the sperm is in vitro, Spinaci teaches the in vitro study of Hsp70 in sperm and the in vitro study of antiserum Hsp70, see pages 538-539 and 540 as discussed above. US Pub ‘389 discloses that BGP-15 is a Hsp70 inducer, accordingly, one of ordinary skill in the art would have a rationale to contact sperm in vitro with BGP-15.
Regarding claim 9 wherein the sperm is in vivo in a subject, US Pub 949 discloses that its bioactive compounds (for example Hsp90 inducers, such as BGP-15) are administered as pharmaceutical compositions, which are known to be administered to individuals in need, see paragraphs 222-224.
Regarding claim 10 wherein the exposing of the sperm to the BGP-15 and/or a derivative thereof comprises administering the BGP-15 and/or a derivative thereof to a subject, US Pub 949 discloses that its bioactive compounds (for example Hsp90 inducers, such as BGP-15) are administered as pharmaceutical compositions, which are known to be administered to individuals in need, see paragraphs 222-224.
Claim 14 is a method of treating a subject to improve sperm quality, the method comprising administering to the subject to an effective amount of BGP-15 and/or a derivative thereof and thereby improving sperm quality in the subject.
Similarly, claims 15 and 19 are methods of treating reduced sperm quality and to improve sperm quality respectively.
Regarding claim 14, 15 and 19, Spinaci discloses that heat shock protein 70, Hsp70 is present on boar sperm with a dynamic redistribution as the sperm undergoes capacitation (the maturation of sperm required to render them able to fertilize an egg/oocyte)  and acrosome reaction (related to the penetration of the sperm thru the zona pellucida of the egg)  and suggest an important role of this protein during porcine gamete interaction, see abstract.
Spinaci teaches that Hsp70 is
present on boar sperm with a dynamic redistribution
Spinaci teaches that Hsp70 is present on boar sperm with a dynamic redistribution as the sperm under capacitation, see page 538 bridging to page 539. Spinaci teaches that Hsp70 and its redistribution that during induced capacitation, Hsp70 undergoes lateral migration and rearrangement, see page 539, 2nd column. 
Spinaci teaches that Hsp70 antiserum impairs the in vitro fertilization of pig oocytes and suggest an involvement of sperm Hsp70 during sperm-oocyte interaction and in particular during gamete membrane fusion, see page 540, col 2, 2nd paragraph.
Accordingly, one of skill in the art would be motivated to look towards Hsp70 inducer drugs in order to improve sperm quality as it fertilizes an egg, especially as it is known that antiHsp70 serum inhibits fertilization.
While Spinaci discloses the role of Hsp70 in improving sperm quality (capacitation and acrosome reaction), it does not teach BGP-15 to be administered to a subject.
To address this, US Pub 389 discloses that the small molecule, BGP-15 is a known inducer of Hsp70, see paragraph 13. See also paragraph 53 BGP-15 is taught to be a bioactive agent to increase intracellular concentration and/or activity of one or more heat shock proteins, including Hsp70, a hydroxylamine derivative as per paragraphs 147-148. In fact, BGP-15 is an Hsp70 inducer of choice as it is specifically claimed in claim 20. Regarding claims 1, 2 and 19, US Pub 949 discloses that its bioactive compounds (for example Hsp90 inducers, such as BGP-15) are administered as pharmaceutical compositions, which are known to be administered to individuals in need, see paragraphs 222-224.
Therefore, the claimed invention was prima facie obvious over the cited prior art.

Claim 6, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Spinaci et al. Immunolocalization of heat shock protein 70 (Hsp 70) in boar spermatozoa and its role during fertilization, Mol Reprod Dev 2005 Dec;72(4):534-41
in view of US 20190201389 A1, where the priority to date under first inventor to file provisions of the AIA  (public use) is April 10, 2017, filing of the PCT or April 13, 2016 (earliest foreign priority filing Denmark PA 2016 70233), i.e. first public use, as applied to claims 1-5, 7, 13-14, 15 and 19, 
in further view of Katib, Cent European J Urol. 2015; 68(1): 79–85.
Regarding claim 6, wherein the sperm is a sperm from an aged donor, and/or an obese or overweight donor, and claim 12 wherein the subject is an aged subject or an obese or overweight subject, the teachings of Katib are referenced.
Claim 11 is directed to wherein the subject comprises sperm with a reduced fertilization capacity.
As established above, the rationale to render the invention obvious is the combination of Spinaci and US Pub 389 teaching administering Hsp70 inducers such as BGP-15 to subjects in need. As required by claims 6, 11 and 12, Katib teaches the role that obesity plays with infertility, see abstract. Additionally, Katib teaches the prevalence of the obesity related disease metabolic disorder, increases with age, see page 81, col 2, first full paragraph. These obese and older individuals would have reduced fertilization capacity as per claim 11.
Accordingly, one of skill in the art would have a rationale to combine the teachings of Katib with those teachings and known methods of Spinaci and US Pub 389 to predictably arrive at the claimed invention.
Therefore, the claimed invention was prima facie obvious over the cited prior art.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Spinaci et al. Immunolocalization of heat shock protein 70 (Hsp 70) in boar spermatozoa and its role during fertilization, Mol Reprod Dev 2005 Dec;72(4):534-41
in view of US 20190201389 A1, where the priority to date under first inventor to file provisions of the AIA  (public use) is April 10, 2017, filing of the PCT or April 13, 2016 (earliest foreign priority filing Denmark PA 2016 70233), i.e. first public use, as applied to claims 1-5, 7, 13-14, 15 and 19, 
in further view of Stanger "The Effect of Catecholamines and Their Antagonists on the Fertilization of Cumulus-Free Mouse Ova In Vitro at a Suboptimal Spermatozoal Density" Gamete Research (1983) Vol. 7 No.2, pages 111 to 122.
Regarding claim 8 wherein the sperm is exposed to the BGP-15 and/or a derivative thereof for a time of one hour or less, the teachings of Stanger are referenced.
As established above, the rationale to render the invention obvious is the combination of Spinaci and US Pub 389 teaching administering Hsp70 inducers such as BGP-15 to subjects in need. As required by claim 8 and a time span of one hour or less it is noted that Stanger teaches the administration of propranolol (where the claims and specification disclose the known fact that propranolol is a BGP-15 derivative) to sperm for a time of one hour or less.
Regarding claim 8 wherein the sperm is exposed to the BGP-15 and/or a derivative (propranolol) thereof for a time of one hour or less, Stanger discloses propranolol (10 µM) was added to spermatozoa previously preincubated for 1 hr at 2 x 105 sperm/ml.
As BGP-15 is known to be a propranolol derivative, one of skill in the art would have a rationale to expose sperm to the time limit of claim 8, one hour or less as Stanger teaches is done with propranolol.
Therefore, the claimed invention was prima facie obvious over the cited prior art.

RESPONSE TO ATTORNEY ARGUMENTS:
The Attorney response argues that Spinaci teaches that HSP70 is present in boar spermatozoa, and that HSP70 has indeed a role in the fertilization capacity of such spermatozoa. 
The Attorney response argues that, Spinaci also teaches (Abstract) "The highly differentiated sperm cells are transcriptionally inactive and lack the translational machinery within the residual cytoplasm". 
The Attorney response argues that this implies that HSP70 cannot be induced in mature sperm cells, so that the effect seen in example 1 of the present specification (which demonstrates the effect of BGP15 on mature sperm treated in vitro prior to insemination) cannot be attributed to the HSP70-inducing activity of BGP15.
The Attorney response argues that Spinaci also teaches that (Abstract) "Spermatozoa Hsp70 pool can be synthesized only during spermatogenesis, prior to the differentiation of the mature cells ( ... )".
The Attorney response states it is known that the translational machinery of the maturing spermatozoa is halted at a rather early stage of the spermatogenesis called spermiogenesis (as shown in Fig. 13 of Kierszenbaum, 1975, attached). 
The Attorney response states after spermiogenesis, the maturing spermatozoa undergo further transformation, which includes a phase called the epididymal transit before being released to the testis. The epididymal transit in rodents lasts between 10 to 13 days (Cornwall, 2009, page 221, second column, attached).
The Attorney response states Example 2 of the present specification shows that BGP15 is effective in mice four days after treatment in vivo. This effect is incompatible with a hypothetical induction of HSP70 in the maturing spermatozoa, because such hypothetically "boosted" mature spermatozoa would not have been present in the testis 4 days after treatment.
The Attorney response states it follows that the effects of BGP15 on the improvement of sperm quality are not attributable to its HSP70 inducer activity, as alleged by the Office Action. Indeed, the evidence presented in the present specification and the submitted references suggest that HSP70-induction is not involved at all in BGP effects on sperm quality.
The Attorney response states the finding that BGP15 can improve sperm quality without HSP70 involvement is surprising and unexpected.
In response to the Attorney arguments, it is noted that the claims are generally directed to sperm subjects, without reference to the stage of development the sperm subject.
The Attorney arguments are premised that BGP15 has a surprising effect upon mature sperm, referencing examples 1 and 2, a citation from Spinacci regarding the role of Hsp70 in mature sperm cells, etc.
However the claims are not directed solely to mature, non-developing sperm, but rather any sperm subject.  Thus, reference to surprising and unexpected results regarding mature sperm (i.e. differentiating them from developing sperm), fails to be unexpected/surprising results commensurate in scope to the claimed invention, and fails to overcome the prima facie case of obviousness, see MPEP 716.02(d).
Further, as noted above, while the Attorney response argues that Spinacci’s teaching are only relevant to developing sperm and the role of Hsp70 and NOT mature sperm, as pointed out in the obviousness rejection above, Spinacci discloses that heat shock protein 70, Hsp70 acrosome reaction (related to the penetration of the sperm thru the zona pellucida of the egg)  and suggest an important role of this protein during porcine gamete interaction, see abstract.  It is noted that both these roles as per Spinacci occur with mature developed sperm, thus providing a rationale for noting a role of BGP-15 in said adult sperm.
While the Attorney arguments state there would be an implication that HSP70 cannot be induced in mature sperm cells, it is noted that BGP-15 derivative compounds, such as propranolol, are known to induce fertilization of ova in the presence of fully mature developed sperm. As per the anticipation rejection, Stanger discloses a method of improving sperm quality, where propranolol caused a dramatic stimulation in the fertilization rate of sperm in both the presence and absence of catecholamines, see page 114 bridging to page 116. See also Tables 1-2. Stanger discloses that ova fertilized in the presence of 10 µM propranolol were penetrated by spermatozoa that was hindered in some manner, see page 116, second full paragraph. Table 4 of Stanger indicates that propranolol added immediately before ova addition resulted in a maximal response, see page 116.  
Based on the evidentiary teachings of Stanger, one of ordinary skill in the art would have a reasonable expectation of success to look at BGP-15 as claimed, and expose mature sperm to it, as was done with propranolol, to improve the quality of said sperm to fertilize ova cells.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                                  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM Y LEE/Examiner, Art Unit 1629                   

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629